
EXHIBIT 10.98

 
Numonyx B.V.                                           numonyx.com
A-ONE Business Center
Z.A. Vers la Piece
Rte de 'IEtraz
1180 Rolle
Switzerland
 






 numonyxtm








9 February 2010


Amendment to the Severance Agreement dated 26 March 2009


between


Mario Licciardello


and


Numonyx B.V. (Swiss Branch)
A-ONE Business Center. Z.A. Vers la Piece, Rte de l’Etraz, 1180 Rolle


Re: Changes to Your Severance Agreement


Dear Mario:


We are writing to follow up the recent communications about the proposed changes
to the
severance agreement dated 26 March 2009 between your employer, Numonyx B.V.,
Swiss
Branch, and yourself (‘Severance Agreement’).  We confirm that:


1.           Section 1(b) of this Severance Agreement will be deleted and
replaced with the following:


“(b)           Term.  The term of this Severance Agreement (the “Protection
Period”) shall
commence on the Commencement Date and shall terminate on 31 March 2010 (the “End
Date”); provided, however, that in the event a stock purchase agreement,
memorandum of understanding, or any other agreement reasonably calculated to
effect a Change of Control (as defined below) is executed prior to the End Date,
the Protection Period shall expire on the later of (i) the End Date and (ii) the
first anniversary of the closing of any Change of Control which results from any
such stock purchase agreement, memorandum of understanding, or any other
agreement”.


2.
With regard to Section 2(b)(i)(B) and Section 2(c)(i)(B) of the Severance
Agreement, the following language shall be deleted:  “the greater of the
Executive’s minimum performance bonus (if any) and 50% of”.  As so amended,
these Sections shall read in pertinent part as follows:



 
[Section 2(b)(i)(B)]:  “. . . (B) the amount, if any, equal to the Executive’s
annual target bonus for the year in which the termination of employment occurs.
. . .”



 
[Section 2(c)(i)(B)]:  “. . . (B) a pro rata portion of the amount, if any,
equal to the Executive’s annual target bonus for the year in which the
termination of employment occurs . . . .”


 
 

--------------------------------------------------------------------------------

 

 
Please let us know if you have any questions.  Otherwise, we would be grateful
if you could confirm your consent to the above by signing in the space indicated
below and returning the original signed letter to Kevin Fillo (please keep a
copy for yourself).


All changes to this amendment must be in writing and this amendment is subject
to Swiss substantive law (with the explicit exclusion of Swiss international
private law). All clauses and covenants of the Severance Agreement, other than
as set forth explicitly in this amendment, remain unchanged.


Yours sincerely,


/s/ Brian Harrison                                
 
/s/ Kevin M. Fillo                                
Brian Harrison
 
Kevin Fillo
Chief Executive Officer
 
Vice President and General Counsel


I confirm that I have read and understand the above, and that I consent to the
change set out above.





/s/ Mario Licciardello 
 
28/06/2010                      
Mario Licciardello
 
Date



--------------------------------------------------------------------------------

 

